Exhibit PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS REPORTS RECORD RESULTS RECORD Q4 INCOME FROM CONTINUING OPERATIONS OF $1.00 PER DILUTED SHARE RECORD FY 2 CONTINUING OPERATIONS OF $1.89 PER DILUTED SHARE COMPANY PROVIDES INITIAL GUIDANCE FOR FISCAL 2009 Columbus, Ohio – March 4, 2009 – Big Lots, Inc. (NYSE: BIG) today reported net income of $78.8 million, or $0.96 per diluted share, for fourth quarter of fiscal 2008.This compares to net income of $92.0 million, or $1.04 per diluted share for the fourth quarter of fiscal 2007.For fiscal year 2008 ended January 31, 2009, net income was $151.5 million, or $1.85 per diluted share, compared to net income of $158.5 million, or $1.55 per diluted share, for fiscal 2007.Results include both the continuing operations of the business and discontinued operations.Discontinued operations, which are discussed later in this release, for the fourth quarter and fiscal year 2008 totaled a loss of $3.0 million and a loss of $3.3 million, respectively, compared to income from discontinued operations of $6.4 million and $7.3 million for the fourth quarter and full year of fiscal 2007, respectively. Continuing Operations For the fourth quarter of fiscal 2008, income from continuing operations was $81.8 million, or $1.00 per diluted share, compared to income from continuing operations of $85.6 million, or $0.97 per diluted share, for the same period of fiscal 2007.For fiscal 2008, income from continuing operations was $154.8 million, or $1.89 per diluted share, compared to income from continuing operations of $151.2 million, or $1.47 per diluted share, for fiscal As a reminder, for the fourth quarter and fiscal 2007, results from continuing operations include items that we believe are not directly related to our ongoing operations.Therefore, we have provided supplemental non-GAAP fiscal 2007 fourth quarter and full year results and the complementary schedules entitled “Unaudited Adjusted Results and Reconciliation” that exclude these items.We believe that these non-GAAP financial measures should facilitate analysis by investors and others who follow our financial performance.In the supplemental non-GAAP disclosures, the items excluded from continuing operations represent net income of $3.1 million, or $0.04 per diluted share, for the fourth quarter of fiscal 2007, and $6.1 million, or $0.06 per diluted share, for fiscal 2007.The items are comprised of: (1) net income of $3.1 million recognized in the fourth quarter of fiscal 2007 related to the bankruptcy trust settlement of the 2oys bankruptcy and (2) net income of $3.0 million recognized during fiscal 2007 related to insurance proceeds recovered from claims filed as a result of hurricanes occurring during fiscal 2005.Excluding the 2004 bankruptcy trust settlement of KB Toys, the fourth quarter fiscal 2007 income from continuing operations was $82.5 million, or $0.93 per diluted share.Excluding the 2004 bankruptcy trust settlement of KB Toys and insurance proceeds recovered from the hurricane-related claims filed during fiscal 2005, the fiscal 2007 income from continuing operations was $145.1 million, or $1.41 per diluted share. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com FISCAL 2008 HIGHLIGHTS · Record income from continuing operations of $155 million · Record income from continuing operations of $1.89 per diluted share versus income from continuing operations (on a non-GAAP basis) of $1.41 per diluted share last year · Record operating profit dollars of $255 million · Cash Flow (defined as operating activities less investing activities) of $123 million · Record inventory turnover of 3.6 Commenting on fiscal year 2008 results, Steve Fishman, Chairman and Chief Executive Officer stated, “Amidst a very challenging economic climate, we stayed focused on our strategy and what was within our control.We offered our customers better quality merchandise, new brands, and tremendous value at a time when they needed it the most.Our merchants managed inventories tightly and generated record inventory turnover.We controlled costs very diligently and recorded the lowest expense rate in the Company’s history while investing for the future in IT systems and opening 21 new stores.Bottom line: 2008 was a record year for EPS and income from continuing operations.” FOURTH QUARTER HIGHLIGHTS · Record income from continuing operations of $1.00 per diluted share versus income from continuing operations (on a non-GAAP basis) of $0.93 per diluted share last year · Operating profit rate expansion of 30 basis points to 9.7% from 9.4% last year (on a non-GAAP basis) Fourth Quarter Results Net sales for the fourth quarter of fiscal 2008 were $1,366.9 million, compared to $1,412.4 million for the fourth quarter of fiscal 2007.Comparable store sales for stores open at least two years at the beginning of the fiscal year decreased 3.2% for the quarter. Our operating profit rate for the fourth quarter of fiscal 2008 was 9.7% of sales compared to last year’s operating profit rate of 9.4% of sales.The improvement in operating profit rate resulted from gross margin rate improvement, partially offset by slight expense de-leverage for the quarter.Our gross margin rate increased 70 basis points compared to last year due to higher initial markup and lower freight expenses.This favorability was only partially offset by the merchandise mix pressure created by the sales out-performance of certain lower margin categories.As expected, expenses as a percent of sales increased slightly due to the de-leveraging impact of a comp store sales decline partially offset by efficiencies in supply chain and stores, and lower depreciation compared to the prior year. For the fourth quarter of fiscal 2008, we recorded net interest expense of $1.1 million compared to net interest expense of $2.0 million last year and the income tax rate for the fourth quarter of fiscal 2008 was 38.1% compared to 36.8% last year. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com Inventory and Cash Management Inventory ended the fourth quarter at $737 million, down 2% or $11 million compared to last year.Lower inventory value resulted from a decline in store count as average store inventory levels were relatively flat compared to the prior year.For fiscal 2008, we achieved record inventory turnover results driven by improving inventory management, timely flow of merchandise, and continually taking markdowns to generate sell-through of merchandise.Inventory turnover performance combined with improving operating results yielded Cash Flow for fiscal 2008 of $123 million.We ended the fourth quarter of fiscal 2008 with $62 million in debt, or $102 million lower than last year. Discontinued Operations As discussed in our Form 10-K filed with the SEC on April 1, 2008, we classify as discontinued operations the operating results and costs associated with 130 stores closed in fiscal 2005 and activity related to KB Toys.For the fourth quarter and fiscal 2008, we recorded a loss from discontinued operations of $3.0 million and $3.3 million, respectively.For the fourth quarter and fiscal 2007, we recorded income from discontinued operations of $6.4 million and $7.3 million, respectively. We sold KB Toys in December 2000, but we have continuing indemnification and guarantee obligations with respect to certain KB Toys store leases.KB Toys filed for bankruptcy protection in 2004, emerged from bankruptcy in 2005, and again filed for bankruptcy protection in December 2008 with the stated intention of liquidating its stores.In connection with KB Toys’ latest bankruptcy filing, we believe we may have an indemnification or guarantee obligation with respect to 31 rejected store leases.As a result, we recorded a $3.0 million loss from discontinued operations for the fourth quarter of fiscal 2008. Income from discontinued operations for the fourth quarter of fiscal 2007 was principally comprised of $5.3 million related to the release of a portion of our reserves relating to KB Toys’ 2004 bankruptcy and $1.1 million related to the receipt of a bankruptcy trust settlement related to KB Toys’ 2004 bankruptcy, partially offset by $0.1 million of expense related to the 130 stores we closed in fiscal 2005. 2009 OUTLOOK · Initial Fiscal 2009 annual guidance for income from continuing operations of $1.75 to $1.90 per diluted share versus income from continuing operations of $1.89 per diluted share in Fiscal 2008 · Comparable store sales expected to be in a range of Flat to a 2% decrease · Initial annual Cash Flow guidance of approximately $145 million · Initial Q1 2009 guidance for income from continuing operations of $0.34 to $0.40 per diluted share versus income from continuing operations of $0.42 per diluted share in Q1 2008 Commenting on the outlook, Mr. Fishman stated, “We have built a foundation and business model that has a very low comp leverage point, generates significant amounts of cash, and provides our customers with quality merchandise at a great value.Our team firmly believes that the repositioning efforts of the last three years have left us in the enviable position of taking advantage of deals, both merchandise and real estate, and being able to withstand what is shaping up to be a very challenging economic backdrop for fiscal 2009.We will continue to invest in IT systems and real estate, both new and existing stores, with an eye on the longer-term to ensure we are well-positioned to benefit when the economy and overall retail environment improves.” Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com We estimate fiscal 2009 income from continuing operations will be in the range of $1.75 to $1.90 per diluted share compared to income from continuing operations of $1.89 per diluted share for fiscal 2008.This guidance for EPS is based on comparable store sales in the range of flat to down 2%.We estimate that the operating profit rate will be in a range of 5.2% to 5.5% of sales.The gross margin rate for fiscal 2009 is expected to be similar to fiscal 2008 and we are estimating that flat comparable store sales are needed to leverage the expense structure of the business. We estimate net interest expense of approximately $2 million and an income tax rate in the range of 38.0% to 39.0% for fiscal 2009.Capital expenditures are expected to be approximately $80 to $85 million with depreciation expense estimated to be in the range of $70 to $75 million.We estimate this financial performance should result in Cash Flow of approximately $145 million.The average diluted share count is estimated to be in the range of 82 to 83 million for fiscal 2009. For the first quarter of fiscal 2009, we estimate a comparable store sales decrease of 1% to 3% which is consistent with quarter to date trends experienced through yesterday, March 3rd.Based on this level of sales performance, our income from continuing operations is estimated to be in the range of $0.34 to $0.40 per diluted share, compared to income from continuing operations $0.42 per diluted share for the first quarter of fiscal 2008. Conference Call/Webcast We will host a conference call today at 8:00 a.m. Eastern Time to discuss our fourth quarter and fiscal 2008 financial results, and provide commentary on our fiscal 2009 financial guidance.We invite you to listen to the webcast of the conference call through the Investor Relations section of our website (www.biglots.com). If you are unable to join the live webcast, an archive of the call will be available through the Investor Relations section of our website (www.biglots.com) beginning two hours after the call ends and will remain available through midnight on Wednesday, March 18. A replay of the call will also be available beginning March 4 at 12:00 noon Eastern Time through March 18 at midnight by dialing: 1.800.207.7077 (United States and Canada) or 1.913.383.5767 (International or metro-Seattle). The PIN is 6852. Big Lots is the nation’s largest broadline closeout retailer.As of the end of the fourth quarter of fiscal 2008 (January 31, 2009), we operated 1,stores in 47 states.We also sell merchandise via the internet at www.biglots.com.Wholesale operations are conducted through BIG
